Citation Nr: 1435251	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for rectal cancer.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel




INTRODUCTION

The Veteran had active service from October 1970 to January 1978.

This matter comes before the Board of Veterans' Appeals (Board) from an October 1970 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.


FINDINGS OF FACT

1.  The Veteran's COPD is not causally or etiologically related to service.

2.  The Veteran's rectal cancer is not causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for rectal cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326 (2013); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II). 

Prior to initial adjudication of the Veteran's claim, a letter dated in July 2010 fully satisfied the duty to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

With respect to the duty to assist in this case, the Veteran's service treatment records (STRs), VA treatment records and private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with a VA examination in April 2014 in conjunction with his rectal cancer service connection claim.  The examiner provided a  well-reasoned rationale for his opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The RO did not afford the Veteran a VA examination regarding the COPD service connection claim on the basis that there is already sufficient medical evidence to decide the claim, and the Board agrees.  In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  While the Veteran has been diagnosed with COPD, there is no indication that it is associated with an in-service event, as discussed below in detail.  Therefore, the Board finds that the evidence of record does not trigger the necessity of an examination in order to decide the claim on the merits.  See 38 C.F.R. § 3.159(c).

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

If a veteran was exposed to an herbicide agent, to include Agent Orange, during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

The Veteran's service personnel records show that he served in Vietnam from March 1971 to January 1972.  Therefore, he is presumed to have been exposed to herbicide agents.

A.  COPD

The STRs show that in August 1977 the Veteran complained of chest and back pain and was diagnosed with probable bronchitis vs. chest wall pain, etiology unknown.  There are no further respiratory complaints, or treatment or a diagnosis related to COPD in the STRs.  On a September 1977 medical history report the Veteran indicated having never had asthma, shortness of breath, pain or pressure in the chest, or a chronic cough.  At the September 1977 separation examination the lungs and chest were normal.

At November 2007 private treatment the Veteran was diagnosed with COPD.  In March 2008 the Veteran was diagnosed with bronchitis.  He was noted to have chronic pulmonary hyperinflation compatible with the history of COPD.  X-rays from January 2014 VA treatment showed COPD with no active disease.

To whatever extent the Veteran's current respiratory disorders may be the result of his long-term use of tobacco products, the law provides that, for claims filed after June 9, 1998, as in the instant case, service connection may not be granted on the basis that it resulted from disease or injury attributable to the use of tobacco products during active service.  See 38 U.S.C.A. § 1103(a) (West 2002); 38 C.F.R. § 3.300 (2013).  July 2008 private treatment records indicate that the Veteran had smoked a pack a day for the past 42 years and continued to smoke.  October 2009 treatment records state that the Veteran had started to smoke again two weeks before after not smoking for four months.    

The Veteran submitted an medical journal article stating that epidemiological studies have associated herbicide exposure with COPD.  Service connection is not available on a presumptive basis due to herbicide exposure for COPD.  See 38 C.F.R. §§ 3.307, 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Further, the Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for certain diseases, including respiratory disorders (other than certain respiratory cancers).  See 75 Fed. Reg. 81332 (Dec. 27, 2010).  

[In accordance with section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 105 Stat. 11, the Secretary has entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure.  As required by the statute and agreement, the NAS submits a report to the Secretary every two years regarding the results of their review and summarization of the medical literature.  The NAS has concluded that there remains inadequate or insufficient evidence of an association between exposure to herbicides and respiratory disorders (wheeze or asthma, chronic obstructive pulmonary disorder, and farmer's lung).  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, Update 2008, 75 Fed. Reg. 81332 (Dec. 27, 2010).] 

In addition to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b), 1116, and 38 C.F.R. § 3.303.  

Here, the greater weight of the evidence is against the conclusion there is a relationship between Veteran's COPD and his military service, to include his presumed herbicide exposure therein.  The August 1977 complaints related to the chest were transient nature given that in September 1977 the Veteran indicated having never had pulmonary symptoms and that the lungs were normal at the discharge examination.  Furthermore, the Veteran's diagnosis of COPD was approximately 30 years after his active military service, and there is no indication from the treatment records that it is related to military service, including exposure to herbicides.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  

While the Veteran has made statements to the effect that the COPD is related to service, including to exposure to herbicides, he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); citing Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir.2006)) (though the Federal Circuit held that lay evidence may be competent to establish a diagnosis of a condition, it did not state that lay evidence may be used to determine medical etiology).  

With respect to the medical abstract indicating an association between dioxin and COPD, it is observed that it only indicated an association, not causation, and it should be borne in mind that the Secretary establishes presumption of service connection where the credible evidence for the association between the dioxin and a given disability is equal to or outweighs the credible evidence against the association.  See 78 Federal Register 54763-54766,  September 6, 2013.  The Secretary has not established a presumption of service connection for COPD, and indeed, concluded the contrary, that such a presumption was not warranted for respiratory disorders (apart from certain cancers).  This indicates that there were some favorable medical studies reflecting an association, but the greater number showed no association.  The fact that the Veteran may have submitted a portion of a study that referred to other studies indicating an association between the dioxin and COPD, does not nullify the Secretary's determination, or otherwise indicate that this particular Veteran developed COPD because of an in-service exposure to a dioxin.   

Because the evidence preponderates against the claim of service connection for COPD, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

B.  Rectal Cancer

The STRs do not show complaints, treatment or a diagnosis related to rectal cancer.  Private treatment records show that the Veteran was diagnosed with rectal cancer in July 2007.

A private treating physician wrote in December 2010 that he had treated the Veteran for moderately differentiated adenocarcinoma of the rectum.  He opined that it was as likely as not due to the Veteran's service and exposure to herbicides/dioxin.  However, no rationale was provided, and therefore the opinion has no probative value.  The Court of Appeals of Veterans Claims has held,   "...[M]ost of the probative value of a medical opinion comes from its reasoning" and the Board "must be able to conclude that a medical expert has applied valid medical analysis to the significant facts of the particular case in order to reach the conclusion submitted in the medical opinion."  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

For his part, the Veteran also has made statements to the effect that rectal cancer is related to service, including to exposure to herbicides, but he is not competent to make such determinations.  His statements on etiology are therefore not afforded probative value.  See Jandreau, 492 F.3d at 1376-77; citing Buchanan, 451 F.3d at 1331.  

The Veteran had VA examination in April 2014.  It was noted that after undergoing radiation therapy and chemotherapy he had surgery for rectal cancer in November 2007.  Since then there had been no recurrence of the cancer, but he had problems with urination.  The examiner opined that it was less likely than not that the rectal cancer and any residuals were incurred in service or were caused by herbicide exposure during service.  The rationale was that according to the VA public health website, rectal cancer is not on the list of recognized diseases associated with Agent Orange.  The examiner noted that medical literature submitted by the Veteran showed findings consistent with rodents and humans developing certain cancers from dioxin (herbicide) exposure, but that the study results were inconsistent regarding rectal cancer.  

As discussed above, the presumptive provisions of 38 C.F.R. § 3.307 are specifically limited to enumerated chronic diseases listed in 38 C.F.R. § 3.309(e), and rectal cancer is not among the enumerated diseases.  Therefore, service connection for rectal cancer on a presumptive basis, as due to Agent Orange exposure, is not warranted. 38 C.F.R. §§ 3.307, 3.309(e).

In addition to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b), 1116, and 38 C.F.R. § 3.303.  The Board finds the VA examiner's adverse opinion the most probative on this question since it reflects an understanding of the facts and includes a stated rationale.  Although the medical literature the Veteran submitted references studies showing an association between rectal cancer and dioxin exposure, that again, only identifies an association (not causation), it does not address the Veteran in particular, and the Secretary of VA whose is responsible for establishing presumptive service connection when the credible evidence for the association between the dioxin and a given disability is equal to or outweighs the credible evidence against the association, has not established presumptive service connection for rectal cancer; i.e., it may be reasoned the credible evidence against an association outweighs the credible evidence for the association.  That there exists some credible medical literature evidence for the association does not mean the Veteran's exposure caused the claimed condition when that favorable evidence is submitted outside of its broader context, and no other probative evidence reflects that to be so.  

Thus, the greater weight of the evidence in this case is against the conclusion that rectal cancer was incurred in service, including as a result of herbicide exposure therein.  

Because the evidence preponderates against the claim of service connection for rectal cancer, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57.


ORDER

Service connection for COPD is denied.

Service connection for rectal cancer is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


